--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) dated August 22, 2011, by
and between Win Gaming Media, Inc., a Nevada corporation (the “Company”), and
Wigam LLC, a Delaware limited liability Company (the “Purchaser”).
 
The Company and the Purchaser agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
     1.1  Closing.
 
 (a)  Securities Purchased. At the closings of the transaction contemplated
hereby (the “Closing”), the Company will sell and the Purchaser will purchase
the following securities of the Company for an aggregate purchase price of
US$1,000,000 (one million US dollars) (the “Purchase Price”), as follows:
 
         (i)  12,500,000 (twelve million five hundred thousand) shares of the
Company’s Common Stock $0.001 par value at a price of $0.08 per share, or an
aggregate purchase price of US$1,000,000 (one million US dollars)  (the
“Shares”); and
 
         (ii)  Five year warrant to purchase up to an additional 6,250,000 (six
million two hundred fifty thousand) shares of the Company’s Common Stock $0.001
par value with an exercise price of $0.08 per share, which will be issued to the
Purchaser at the Closing and will be exercisable only after six months from
Closing (the "Warrant"). No separate consideration shall be paid for the
Warrant. The Warrant shall be in the form appended hereto as Annex "A" (the
shares issuable upon the exercise of the Warrant are sometimes referred to
hereinafter as the "Warrant Shares" and the Shares and the Warrant Shares are
sometime referred to hereinafter as the "Securities").
 
 (b)  Closing Deliveries. (i) The Closing shall take place on August 31,
2011.  At the Closing or earlier, (1) the Purchaser shall deliver to the Company
immediately available funds equal to the Purchase Price, (2) the Company shall
deliver to the Purchaser, no later than 45 days following the closing, the
Shares and the Warrant, effected by delivering to the Purchaser a copy of the
irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver the Shares via overnight courier or via the Depository
Trust Company Deposit Withdrawal Agent Commission System, and delivery of the
Warrant (which may initially be in electronic copy, to be followed immediately
by the original executed Warrant), in each case in the name of the Purchaser,
and (3) the Company shall procure the appointment of a director designated in
writing by the Purchaser to the Board of Directors of the Company; and (ii) The
obligations of the Company and the Purchaser to effect the Closing are
unconditional.
 
THE PURCHASER UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE PURCHASER WILL RECOVER ALL OR
ANY PORTION OF THIS INVESTMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
     2.1  Representations and Warranties of the Company.
 
 (a)  Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted.
 
 (b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby, including the
issuance of the Securities, has been duly authorized by all necessary action on
the part of the Company.  This Agreement is the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
 
 (c)  Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable. The Warrant Shares,
when issued in accordance with the terms of the Warrant, will be validly issued,
fully paid and non assessable.
 
 (d)  SEC Reports.  Except as otherwise listed in Schedule 2.1(d), the Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Exchange Act of 1934
(the “Exchange Act”) for at least the one (1) year preceding the date hereof (or
such shorter period as the Company was required to do so) (the “SEC Reports”). A
copy of the latest Quarterly Report on Form 10-Q filed on May 23, 2011 is
attached hereto as Exhibit 2.1(d) (the “May 2011 SEC Report”). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 (e)  Material Adverse Change since March 31, 2011.  Except as listed in
Schedule 2.1(e) since March 31, 2011, and except as otherwise reported by the
Company in reports filed with the U.S. Securities and Exchange Commission, there
has not been:
 
(i)            any material adverse change in the assets, liabilities, financial
condition, business or prospects of the Company, from that reflected in the May
2011 SEC Report;
 
(ii)           any damage, destruction or loss, materially affecting the assets,
business, properties, condition (financial or otherwise) of the Company;
 
(iii)           any waiver or compromise by the Company of a material right or
of a material debt owed to it;
 
(iv)           any satisfaction or discharge of any lien, claim or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business;
 
(v)            any material change or amendment to a material contract or
arrangement by which the Company or any of their respective assets or properties
is bound or subject;
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)            any material change in any compensation arrangement or agreement
with any employee, officer, director or shareholder of the Company;
 
(vii)           any sale, assignment or transfer of any and all intellectual
property of the Company, including but not limited to, whether or not
patentable, including without limitation, all patents, trademarks, service
marks, trade names, copyrights, trade secrets, information, licenses,
proprietary rights, processes and concepts;
 
(viii)          any resignation or termination of employment of any officer or
key employee of the Company; and the Company, to the best of its knowledge, does
not know of any impending resignation or termination of employment of any such
officer or key employee;
 
(ix)             receipt of written notice that there has been a loss of, or
material order cancellation by, any major customer or business associate of the
Company;
 
(x)             any mortgage, pledge, transfer of any interest or equity of any
individual or entity (including without limitation any right to acquire, option,
or right of pre-emption, or right of first refusal) or any mortgage, charge,
pledge, lien, or assignment, or any other encumbrance or security interest or
arrangement of whatsoever nature over or in the relevant property in, or lien,
created by the Company and/or by its subsidiary, with respect to any of their
respective material properties or assets;
 
(xi)            any loans or guarantees made by the Company to or for the
benefit of their respective employees, officers or directors, or any members of
their respective immediate families, other than travel advances and other
advances made in the ordinary course of its business;
 
(xii)           any declaration, setting aside or payment or other distribution
in respect of the share capital of the Company or any direct or indirect
redemption, purchase or other acquisition of any of such share capital by the
Company;
 
(xiii)          any other event or condition of any character that might have a
material adverse affect on the assets, properties, financial condition,
operating results or business of the Company (as such business is presently
conducted and as it is proposed to be conducted); or
 
(xiv)          any agreement or commitment by the Company to do any of the
things described in this Section 2.1(e).
 
     2.2  Representations and Warranties of the Purchaser
 
The Purchaser understands that the Securities are being offered and sold in
reliance upon certain exemptions from the registration provisions of the
Securities Act of 1933, as amended (the “Securities Act”) , and non-public
offering exemptions of the securities acts of the states in which the Shares may
be offered or sold.  As a condition to purchasing the Securities and becoming an
investor in the Company, for the purposes (among others) of the above-mentioned
exemptions and qualifications to the extent applicable, and knowing that the
Company will rely upon the statements made herein for such exemptions and in
determining the Purchaser’s suitability as an investor, the Purchaser represents
and warrants as follows:


 (a)                 Organization; Authority.  The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and performance by the
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of the
Purchaser.  This Agreement has been duly executed by the Purchaser, and is the
valid and legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
governmental authority, including the U.S. Securities and Exchange Commission,
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement, or the offer, sale, and delivery of the Securities
as contemplated by this Agreement except for the filing of applicable beneficial
ownership forms under Section 16 of the Exchange Act and the filing of schedule
13D or 13G as applicable, which Purchaser undertake to make, if applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)  Own Account; Investment Intent.  The Purchaser is acquiring the
Securities  as principal for its own account for investment purposes only and
not and will not acquire the Shares, the Warrant or the Warrant Shares with a
view to or for distributing or reselling them in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of them in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding their distribution of such
Securities. The Purchaser understands that the Securities included therein are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities laws. The Purchaser is acquiring the Securities
and each part thereof hereunder in the ordinary course of its business.
 
 (c)  Regulation D.  (i) The Purchaser is an 'accredited investor' as such term
is defined in Rule 501(a) of Regulation D promulgated under the Securities Act;
and (ii) it agrees to resell the Shares, the Warrant and the Warrant Shares only
in accordance with the provisions of Regulation D, or pursuant to another
available exemption from the registration requirements of the Securities Act,
and further agrees not to engage in hedging transactions with regard to such
securities unless in compliance with the Securities Act.
 
 (d)  Experience of Such Purchaser.  The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities (and each part thereof) and, at the
present time, is able to afford a complete loss of such investment.
 
 (e)  Opportunity to Conduct Due Diligence.  The Purchaser was granted the
opportunity to conduct due diligence prior to entering into the transactions
contemplated by this Agreement.  No offering memorandum or similar disclosure
document has been prepared in connection with the sale of the Securities.  The
Purchaser has read this Agreement and is familiar with the terms of the
Securities. In making the decision to purchase the Securities, the Purchaser and
the Purchaser’s advisors have, prior to any sale to the Purchaser, been given
access and the opportunity to examine all books and records of the Company, all
contracts and documents relating to the Company, and all filings made by the
Company with the U.S. Securities and Exchange Commission,  and an opportunity to
ask questions of, and to receive answers from, the Company and to obtain any
additional information necessary to verify the accuracy of the information
provided to the Purchaser. The Purchaser and the Purchaser’s advisors have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested. The only representations and warranties being given to
the Purchaser by the Company are as contained in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 (f)  Risks Associated with Investment in the Company. The Purchaser has been
advised that the Purchaser must be prepared to bear the economic risk of an
investment in the Company for an indefinite period because the Securities are
not registered under the Securities Act.  The Purchaser has read the various
risk factors described under the heading "Risks Related to Our Business" in Part
I, Item 1A, "Risk Factors" in the Company’s annual report on Form 10-K for the
fiscal year ended December 31, 2010.
 
 (g)Further Representations.  The Purchaser further represents and warrants
that:
 
(1)           The funds to be tendered as payment for the Securities will not
represent fundsborrowed by the Purchaser;
 
(2)           The Purchaser agrees not to reproduce, copy or otherwise
distribute or make any use of the confidential information of the Company (other
than: (i) for the purpose such confidential information was disclosed; or (ii)
the disclosure thereof to the Purchaser’s legal, financial and tax advisors);
 
(3)           The Purchaser was not formed for the specific purpose of acquiring
the Securities.
 
(4)           The execution of and performance of the transactions contemplated
by this Agreement and compliance with their provisions by the Purchaser will not
violate any provision of law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, or require a consent or waiver under, its organizational documents (each
as amended to date and presently in effect) or any indenture, lease, agreement,
or other instrument to which the Purchaser is a party or by which it or any of
its properties is bound, or any decree, judgment, order, statute, rule or
regulation applicable to the Purchaser
 
ARTICLE 3
OTHER AGREEMENTS OF THE PARTIES
 
     3.1  Publicity.  The parties agree that this Agreement and the transactions
contemplated hereby will remain confidential until the Company files a Form 8-K
or any other report with the U.S. Securities and Exchange Commission disclosing
this Agreement.  The Purchaser agrees not to effect any purchase or sale of the
securities of the Company until after such filing is made.
 
     3.2  Transfer Restrictions.
 
 (a)  The Purchaser hereby acknowledges that the Securities and any part hereof
may only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Shares, Warrant or Warrant Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of such opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares, Warrant or the Warrant Shares under the Securities Act.
Unless the transfer of the Warrant has been registered, no Warrant may be
transferred to any person that is not an “accredited investor.”
 
 (b)  The Purchaser agrees to the imprinting, so long as is required, of a
legend on any of the Shares, Warrant and Warrant Shares in the following form:
 
[THESE SHARES] [THIS WARRANT AND THE SHARES ISSUABLE UPON EXCERSISE OF THIS
WARRANT] HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO
THE COMPANY.
 
 
 

--------------------------------------------------------------------------------

 
 
     3.3  Board of Directors. The Purchaser shall be entitled to appoint 1 (one)
director to the board of directors of the Company, and to substitute the
director appointed by it, from time to time. The director appointed by the
Purchaser shall not be dismissed or replaced without the Purchaser's prior
written consent except for cause, in which event the Purchaser may appoint a
replacement director.
 
     3.4  Pre-emptive Rights.
 
 (a)  If the Company proposes to issue or sell any new shares or other
securities, of the Company ("New Securities"), the Company shall, at least
fourteen (14) days prior to such issuance, offer to the Purchaser the right to
purchase up to a pro-rata share of the New Securities on the same terms and
conditions of such issuance of New Securities, based on the number of Company’s
shares of common stock held by the Purchaser immediately prior to the issuance
of New Securities, divided by the total number of shares of common stock of the
Company on an issued and outstanding basis at that time prior to such issuance
of New Securities (the "Preemptive Right"). By way of example and for the
avoidance of doubt, if the Purchaser owns 100 shares, and there are 1,000 shares
outstanding immediately prior to the time of such issuance of New Securities,
then Purchaser may purchase up to 10% of the New Securities being issued.
 
 (b)  In the event the Company proposes to issue New Securities, it shall first
give the Purchaser written notice of its intention, describing the type of New
Securities, their price and the general terms upon which the Company proposes to
issue the same (the "Preemptive Notice"). The Purchaser shall have fourteen (14)
days after any such Preemptive Notice is delivered to agree to purchase its
respective pro rata share of such New Securities for the price and upon the
terms specified in the Preemptive Notice and any additional number of New
Securities (if so available) by giving notice in writing to the Company and
stating therein the maximum quantity of New Securities to be purchased by such
Rights Holder.
 
 (c)  In the event the Purchaser fails to fully exercise the Preemptive Right
within such fourteen (14) days period from delivery of the Preemptive Notice,
the Company shall have one hundred and twenty (120) days thereafter to sell or
enter into an agreement to sell the New Securities in respect to which the
Preemptive Right is not exercised, at a price and upon terms not more favorable
to the purchasers thereof than those terms specified in the Preemptive Notice.
In the event the Company has not sold or entered into an agreement to sell the
New Securities in accordance with the foregoing within one hundred and twenty
(120) days, the sale or issuance of the New Securities shall be subject to the
Purchaser's preemptive right, as set forth herein.
 
(d) The rights conferred upon Purchaser pursuant this section shall continue for
as long as Purchaser holds not less than 10% of the issued and outstanding share
capital of the Company.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
MISCELLANEOUS
 
     4.1  Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party in connection with this Agreement.  Purchaser
acknowledges that the Company may pay a transaction fee to finders.
 
     4.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or by email to the email address set forth on the signature page or (b) upon
actual receipt by the party to whom such notice is required to be given.
 
     4.3  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors.  This Agreement is not
assignable by either party.
 
     4.4  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement).
 
     4.5  Survival of Representations.  The Purchaser agrees that all of the
warranties, representations acknowledgments, confirmations, covenants and
promises made in this Agreement shall survive its execution and delivery.
 
     4.6  Changes in Representations.  The Purchaser agrees to notify the
Company immediately of any change in the representations, warranties or
information pertaining to the Purchaser contained herein.
 
[Signature page immediately follows.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
By initialing the appropriate space below, the Purchaser hereby represents that
the Purchaser:


______________
(initials)
 
is a corporation, a business trust, or a partnership, not formed for the
specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000.
     
______________
(initials)
 
is a natural person whose individual net worth, or joint net worth with his or
her spouse, exceeds $ 1,000,000.
     
______________
(initials)
 
is a natural person who had an individual income in excess of $200,000 in each
of the two most recent years, or joint income with his or her spouse in excess
of $300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year.
     
______________
(initials)
 
is a trust with total assets in excess of $5,000,000, and was not formed for the
specific purpose of acquiring the Shares.
     
RL___________
(initials)
 
is an entity in which all of the equity owners fall within one of the categories
set forth above.





WIN GAMING MEDIA, INC.
 
 
WIGAM LLC
By: /s/Shimon Citron
Name: Shimon Citron
Title: CEO
 
Office Address: 103 Foulk Rd.,                                   
Wilmington, DE 19803, USA
 
Fax No. 1-302-652-8667
 
By: /s/ Ron Lubash
Name Ron Lubash
Title: Authorized signatory
 
Address: PHS Corporate Services
1313 Market St. Suite 5100
Wilmington, DE 19801, USA
 
Fax No. 1-302-777-6595



 
 

--------------------------------------------------------------------------------

 


Schedule 2.1(d)
 
Current Report on Form 8-K filed with the U.S. Securities and Exchange
Commission on April 7, 2011 (the “8-K”).


The 8-K and its late filing will not have any material adverse effect  on the
Company or its business and operations.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------